REPUBLIC FINANCIAL INDEMNITY GROUP, INC. 307 N. Michigan Avenue Chicago, Illinois 60601 June 27, 2012 Via EDGAR and Overnight Courier Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549 Attention:Michael Rosenthal John Krug Re:Republic Financial Indemnity Group, Inc.—Application for Withdrawal of Registration Statement on Form 10 (File No. 000-54713) Ladies and Gentlemen: On May 23, 2012, Republic Financial Indemnity Group, Inc. (the “Company”) filed a Registration Statement on Form 10-12G (File No. 000-54713), together with all exhibits thereto (the “Registration Statement”).The Company is requesting the withdrawal of the Registration Statement because it has determined not to proceed at this time with the registration of the class of securities described therein. Please do not hesitate to contact J. Brett Pritchard, Locke Lord LLP, at (312) 443-1773, if there are any comments or questions relating to this request. Sincerely, Republic Financial Indemnity Group, Inc. By:/s/ Karl W. Mueller Karl W. Mueller Senior Vice President and Chief Financial Officer cc:Aldo C. Zucaro Christopher S. Nard Spencer LeRoy III J. Brett Pritchard
